Court of Appeals
                        First District of Texas
                                 BILL OF COSTS

                                 No. 01-13-00049-CV

                                  Juan Jose Rojas

                                        v.

                                  Lilian Guardado

           NO. 1001030 IN THE 311TH DISTRICT COURT OF HARRIS COUNTY



   TYPE OF FEE      CHARGES          PAID/DUE         STATUS          PAID BY
       MT FEE         $10.00         05/28/2014        E-PAID          ANT
    E-TXGOV FEE        $5.00         11/27/2013        E-PAID          ANT
       MT FEE         $10.00         11/27/2013        E-PAID          ANT
 SUPP CLK RECORD      $12.00         10/18/2013       UNKNOWN          UNK
    E-TXGOV FEE        $5.00         08/20/2013        E-PAID          APE
    E-TXGOV FEE        $5.00         07/19/2013        E-PAID          APE
    E-TXGOV FEE        $5.00         07/11/2013        E-PAID          UNK
    E-TXGOV FEE        $5.00         07/03/2013        E-PAID          ANT
       MT FEE         $10.00         06/24/2013        E-PAID          ANT
    E-TXGOV FEE        $5.00         06/24/2013        E-PAID          ANT
    E-TXGOV FEE        $5.00         06/24/2013        E-PAID          ANT
       MT FEE         $10.00         05/10/2013        E-PAID          ANT
    E-TXGOV FEE        $5.00         05/10/2013        E-PAID          ANT
  CLERK'S RECORD      $122.00        04/10/2013         PAID           ANT
REPORTER'S RECORD    $1,121.00       03/18/2013         PAID           ANT
REPORTER'S RECORD     $121.00        03/12/2013         PAID           ANT
       FILING                 $175.00          01/15/2013                PAID                   ANT

  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                    $1,631.00.

                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this February 6, 2015.